DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a response to Applicant’s Request for Continued Examination filed 09 May 2022 that included amendments, which have been entered.  As a result of the amendments, claims 21 through 40 are allowable. 
Examiner’s Comment
Drawings
The drawings filed on 22 October 2020 are acceptable subject to correction of the informalities indicated below:
Figure 4A, element 426 is not mentioned in the description as required by 37 CFR 1.84(p);
Figure 4A, element 428 is not mentioned in the description as required by 37 CFR 1.84(p). 
In order to avoid abandonment of this application, correction is required in reply to the Office action.  The correction will not be held in abeyance. 
REASONS FOR ALLOWANCE
Claims 21 through 40 are allowed.
The following is an Examiner’s statement for reasons for allowance:
35 USC § 101
Examiner submits that the claims are directed to patent-eligible subject matter because the claims, as amended, include additional technical elements in the recited limitations of claim 21 for “instantiating a client application on a client device, the client application configured to: provide a graphical user interface (GUI) on a display of the client device; define a user-defined tile on the GUI; receiving, via the GUI , a selection of one or more issue-tracking platforms of the set of issue-tracking platforms, each issue-tracking platform of the set of issue-tracking platforms configured to track a respective set of issues, each issue of the respective set of issues comprising an issue title, a set of assigned users, and an issue deadline; establishing a respective data pipeline with the one or more issue-tracking platforms of the set of issue-tracking platforms; obtaining a first data set from a first issue-tracking platform of the two or more issue- tracking platforms using the respective data pipeline, the first data set having a first native data object structure, wherein the first native data object structure is incompatible with a data object structure of the client application; generating a first transformed data set by transforming the first native data object structure of the first data set into the data object structure of the client application, the transforming including extracting a first set of structured attributes from the first native data 2Attorney Docket No. ATL0070.USU1 object structure, the first set of structured attributes corresponding to a first set of issues associated with the first issue-tracking platform; obtaining a second data set from a second issue-tracking platform of the two or more issue-tracking platforms using the respective data pipeline, the second data set having a second native data object structure, wherein the second native data object structure is incompatible with the data object structure of the client application; generating a second transformed data set by transforming the second native data object structure into the data object structure of the client application, the transforming including extracting a second set of structured attributes from the second native data object structure, the second set of structured attributes corresponding to a second set of issues associated with the second issue-tracking platform; computing a first dynamic item subset by applying a first rule to one or more of the first transformed data set or the second transformed data set; displaying, within the user-defined tile, a first dynamic issue count corresponding to the first dynamic item subset; in response to an issue being closed or reassigned by the first issue tracking system or the second issue tracking system, generating a changeset based on a comparison between a current version of the first dynamic item subset with another version of the first dynamic item subset; and in response to receiving a user input, causing display of a changeset metric in the GUI of the client application” that provide meaningful limitations beyond generally linking the use of any abstract idea into a practical application by addressing a technical problem of aggregating incompatible data from separate issue-tracking platforms by transforming native data object structures by extracting sets of structured attributes corresponding to issues associated with the respective issue-tracking platform, for use with a client application configured to visualize data associated with a set of issue tracking platforms. The claims, including the above mentioned technical improvements, when viewed as a whole, amount to significantly more than any recited abstract idea.  
The same rationale applies to independent claims 30 and 35 and the claims that depend therefrom.
Prior Art
Examiner submits that the prior art of record, at least Downing et al. (US 2014/0012886), Kreitler et al. (US 2019/0080289), and Hauschild et al. (US 2014/0282053) in combination, fail disclose the features of the independent claims. 
Downing et al. discloses a process flow for creating objects in an object model, wherein a first object icon that graphically represents a first object type and a second object icon that graphically represents a second object type are displayed and dynamically updated in a GUI.  However, Downing et al. does not disclose at least the following amended claim limitation: obtaining a first data set from a first issue-tracking platform of the two or more issue- tracking platforms using the respective data pipeline, the first data set having a first native data object structure, wherein the first native data object structure is incompatible with a data object structure of the client application; generating a first transformed data set by transforming the first native data object structure of the first data set into the data object structure of the client application, the transforming including extracting a first set of structured attributes from the first native data 2Attorney Docket No. ATL0070.USU1 object structure, the first set of structured attributes corresponding to a first set of issues associated with the first issue-tracking platform; obtaining a second data set from a second issue-tracking platform of the two or more issue-tracking platforms using the respective data pipeline, the second data set having a second native data object structure, wherein the second native data object structure is incompatible with the data object structure of the client application; generating a second transformed data set by transforming the second native data object structure into the data object structure of the client application, the transforming including extracting a second set of structured attributes from the second native data object structure, the second set of structured attributes corresponding to a second set of issues associated with the second issue-tracking platform.
Kreitler et al. discloses a project management tool for tracking and graphically displaying data related to tasks associated with a project, including tasks that include tickets indicating some action to be taken, or issues to be resolved, including data tags representing the number of open issues and a resolution deadline. However, Kreitler et al. fails to explicitly disclose obtaining a first data set from a first issue-tracking platform of the two or more issue- tracking platforms using the respective data pipeline, the first data set having a first native data object structure, wherein the first native data object structure is incompatible with a data object structure of the client application; generating a first transformed data set by transforming the first native data object structure of the first data set into the data object structure of the client application, the transforming including extracting a first set of structured attributes from the first native data 2Attorney Docket No. ATL0070.USU1 object structure, the first set of structured attributes corresponding to a first set of issues associated with the first issue-tracking platform; obtaining a second data set from a second issue-tracking platform of the two or more issue-tracking platforms using the respective data pipeline, the second data set having a second native data object structure, wherein the second native data object structure is incompatible with the data object structure of the client application; generating a second transformed data set by transforming the second native data object structure into the data object structure of the client application, the transforming including extracting a second set of structured attributes from the second native data object structure, the second set of structured attributes corresponding to a second set of issues associated with the second issue-tracking platform.
 Hauschild et al. discloses calculating metrics and presenting the metric data in a user specific dashboard configuration, but fails to disclose obtaining a first data set from a first issue-tracking platform of the two or more issue- tracking platforms using the respective data pipeline, the first data set having a first native data object structure, wherein the first native data object structure is incompatible with a data object structure of the client application; generating a first transformed data set by transforming the first native data object structure of the first data set into the data object structure of the client application, the transforming including extracting a first set of structured attributes from the first native data 2Attorney Docket No. ATL0070.USU1 object structure, the first set of structured attributes corresponding to a first set of issues associated with the first issue-tracking platform; obtaining a second data set from a second issue-tracking platform of the two or more issue-tracking platforms using the respective data pipeline, the second data set having a second native data object structure, wherein the second native data object structure is incompatible with the data object structure of the client application; generating a second transformed data set by transforming the second native data object structure into the data object structure of the client application, the transforming including extracting a second set of structured attributes from the second native data object structure, the second set of structured attributes corresponding to a second set of issues associated with the second issue-tracking platform.
The same rationale applies to independent claims 30 and 35 and the claims that depend therefrom. 
After careful consideration and search of the present claimed invention, Examiner finds the limitations, as amended, allowable over the prior art of record. Moreover, since the specific ordered combined sequence of claim elements recited in claims 21, 30, and 35 cannot be found in the cited prior art and can only be found as recited in Applicant’s Specification, any combination of the cited references and/or additional references to teach all the claim elements, including the features discussed above, would be the result of impermissible hindsight reconstruction.
In addition, Examiner to the following additional references:
Le Chevalier et al. (US 2013/0151300) – An education digital reading platform collects time based user activity data and time based instruction data to generate time based views displaying a user's progress. User activity data includes any activity performed by a user on a web application displaying content from the education digital reading platform such as reading, taking notes, or answering questions. Time based instruction data includes a syllabus, due dates, and deadlines associated with a user's class. An interface system aggregates the user activity data from one or more users along with the instruction data to generate views of a user's progress. The views may be displayed, for example, as a timeline or a calendar. The views may enable a comparison between the activities of multiple users or a comparison of one or more user's activities to a syllabus.
Pavon et al. (US 2018/0285433) - The behavioral analytics of the native ITSM data may involve de-normalizing portions the native ITSM data for inclusion in the target data source as de-normalized data (or in other words, “vectorized” data). Further, the target data source may, for example, be interfaced with other applications or systems (hereinafter “targets”) as a digital service in an IT digital enablement (ITDE) environment. Automating the target data source may, for example, involve providing automated views of the analyzed ITSM data (e.g., stored as de-normalized tables in the target data source) to the targets. The business analytics techniques is that the native ITSM data may be substantially reduced in size by aggregation and summation in the target data source (e.g., as de-normalized data table) for consumption by targets (i.e., other applications or systems). De-normalized data table, for each unique entry, may include one or more de-normalized data aggregation fields (e.g., Audit log fields such as Chronological Date, Time Between Activity Entries, Priority, Activity Status, Assigned Group, Assigned Individual, Assigned Group Costing Category).
Folinas, Dimitris. "A conceptual framework for business intelligence based on activities monitoring systems." International Journal of Intelligent Enterprise 1.1 (2007) -the design and development of a framework that pursues real time insight to business information, as well as, instantaneous awareness and appropriate response to critical business events across the entire enterprise. The proposed framework is based on Business Activity Monitoring (BAM) systems paradigm and attempts to create a unified enterprise-reporting environment.  By using a metadata repository to describe the various associations amongst distributed data repositories, users can submit queries or request reports that combine data from both data warehouses and operational systems and view the information as if it resided in a single source. Mostly all users, can view real-time specific information (from operational systems) in combination with traditional, historical data already resident in the data warehouse.
However, these additional references, alone, or in any combination with the prior art of record, fail to disclose the specific ordered combined sequence of claim elements recited in claims 21, 30, and 35.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LETORIA G KNIGHT whose telephone number is (571)270-0485. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao WU can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/L.G.K/Examiner, Art Unit 3623                                                                                                                                                                                                        

/CHARLES GUILIANO/Primary Examiner, Art Unit 3623